DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Objections
Claim 4 is objected to because of the following informalities:  In the second line of claim 4, “the secure memory is included” should be “the secure memory being included”, or “and the secure memory is included”, or “wherein the secure memory is included”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 5, 6, and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims recite(s) a wearable electronic device used to perform commercial interactions (transacting a purchase). This judicial exception is not integrated into a practical application, as set forth below. Claims 1, 4, 5, 6, and 7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception as further set forth in detail below.  It is noted, however, that claims 2 and 3, claims 8-13, and claims 14-20 do include additional elements sufficient to amount to significantly more than the judicial exception.
The following 35 U.S.C. 101 analysis is performed in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register on January 7, 2019.  Independent claim 1 recites a wearable electronic device, and therefore falls within the statutory category of machine, as do its dependents; independent claim 8 recites a non-transitory machine readable medium storing instructions which when executed by processors cause the processors to perform operations, and therefore falls within the statutory category of article of manufacture, as do its dependents; independent claim 13 recites a data processing system comprising physical components, and therefore falls within the statutory category of machine, as do its dependents (Mayo test, Step 1).  Claims 1, 4, 5, 6, and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, and specifically to commercial interactions under the field of organizing human activity, without significantly more (Mayo test, Step 2A, Prong 1).  Claims 1, 4, 5, 6, and 7 recite a device for performing commercial interactions.  This judicial exception is not integrated into a practical application because mere instructions to implement an abstract idea on a computer, or use a computer as a tool to perform an abstract idea, are not indicative of integration into a practical application, nor is linking the use of the judicial exception to a particular technological environment or field of use (Mayo test, Step 2A, Prong 2).  Adding insignificant extra-solution activity to the judicial exception is also not indicative of integration into a practical application.  Claims 1, 4, 5, 6, and 7 do not recite improvements to the functioning of a computer or to any other technology or technical field.  The claims do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  Claims 1, 4, 5, 6, and 7 do not recite applying the judicial exception with, or by the use of, a particular machine.  The claims do not recite effecting a transformation or reduction of a particular article to different state or thing.  Claims 1, 4, 5, 6, and 7 do not recite applying or using a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (Mayo test, Step 2A, Prong 2).
There are no additional elements recited in claims 1, 4, 5, 6, and 7 to raise them to significantly more than the judicial exception.  In particular, the claims do not add a specific limitation other than what is well-understood, routine, and conventional activity in the field (Mayo test, Step 2B).  The specific operations of claims 1, such as establishing a communication connection with a server and transacting a digital purchase, etc., do not qualify, alone or in combination, to raise the claimed method to significantly more than an abstract idea.
Claim 1 recites a wearable electronic device comprising, inter alia, a touch-sensitive display.  Brisimitzakis et al. (U.S. Patent Application Publication 2019/0138145) discloses “Conventional wearable electronic devices having a touch panel, such as a capacitive touch screen” (paragraph 2, emphasis added), and also refers to “the conventional wearable electronic device” (paragraph 3).  Californiaa (U.S. Patent Application Publication 2018/0342176) discloses (paragraph 157, with emphasis), “It is well known in the art to provide means of an electronic assembly configured for operating an alphanumeric display, for responding to touch-sensitive feedback from a touchpad or touchscreen … It is also well known in the art to provide a touchpad or touchscreen to enable touch-sensitive feedback including with the use of one or more finger gestures.”  Californiaa further discloses (paragraph 158, with emphasis), “For example, it is well known in the art that a smartwatch, for example, an AppleWatch® (Apple Inc., Cupertino, Calif.) … contains an electronics assembly, a battery assembly, and a touchscreen as its main electronic components.”  A smartwatch is a form of wearable electronic device.  Californiaa yet further discloses (paragraph 159, with emphasis), “Referring to FIG. 9, since a patent need not teach, and preferably omits, what is well known in the art, details of the electronics assembly 42, the battery assembly 43, and the touchpad or touchscreen 32 of the inventive device are omitted from this disclosure.”  Official notice is taken that wireless network interfaces, memory devices, processors, and user interfaces are well-understood, routine and conventional, and have been since before inventors’ earliest priority date.  Likewise, official notice is taken that it has long been well-understood, routine and conventional to communicate with a server, which implies establishing a communication connection.  Therefore, the limitations of claim 1, whether considered separately or in combination with each other, do not raise the claimed device to significantly more than an abstract idea.    
Claim 4, which depends from claim 1, recites that the wearable electronic device comprises a secure memory to store a public/private key pair, [wherein] the secure memory is included within a secure processor of the wearable electronic device.  Official notice is taken that secure memories and secure processors are well-understood, routine, and conventional.  The limitations of claim 4, whether considered separately or in combination with each other and with the limitations of claim 1, do not raise the claimed device to significantly more than an abstract idea. 
Claim 5, which depends from claim 1, recites that the one or more processors are to present an interface via the touch sensitive display to: enable a user to browse media items available for acquisition from a media store accessible via the wireless network interface; receive a selection of an item presented via the interface; and transact the digital purchase to acquire the item selected via the interface.  The courts have recognized receiving or transmitting data over a network, e.g., using the Internet to gather data, as well-understood, routine, and conventional functions, in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Therefore, claim 5 merely requires applying well-understood, routine, and conventional functions and technology to implement particular commercial interactions.  The limitations of claim 5, whether considered separately or in combination with each other and with the limitations of claim 1, do not raise the claimed device to significantly more than an abstract idea.  
Claim 6, which depends from claim 1, recites that the wearable electronic device additionally includes a heart monitor, health sensor, glucose monitor, GPS tracker, or fitness tracker.  Official notice is taken that at least one of the listed items has been well-understood, routine and conventional since before inventors’ earliest priority date.  Claim 7, which depends from claim 6, recites that the wearable electronic device includes a smartwatch device, a virtual reality or augmented reality head mounted display, jewelry, shoes, clothes or other wearable item.  Californiaa (U.S. Patent Application Publication 2018/0342176) discloses (paragraph 158, with emphasis), “For example, it is well known in the art that a smartwatch, for example, an AppleWatch® (Apple Inc., Cupertino, Calif.) … contains an electronics assembly, a battery assembly, and a touchscreen as its main electronic components.”  For this to be well known in the art, smartwatches as such must have been well-known, and thus well-understood, routine, and conventional.  Hence, claims 6 and 7 require only well-understood, routine, and conventional art.  The limitations of claims 6 and 7, whether considered separately or in combination with each other and with the limitations of claim 1, do not raise the claimed device to significantly more than an abstract idea.
Claim 2, which depends from claim 1, recites that the one or more processors are to present an interface via the touch-sensitive display to: present a request for a passcode used to unlock the wearable electronic device; receive the passcode via the interface; use the passcode to unlock one or more keys that are securely stored on the wearable electronic device; and transact the digital purchase at least in part using a signature generated with one or more keys.  Considering these limitations in combination with the limitations of claim 1, they apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.  Performing commercial interactions now depends non-trivially on the specifics of the wearable electronic device, and claim 2 is deemed not to amount to using an electronic device which happens to be wearable, as opposed to a desktop PC or a non-wearable mobile phone or tablet, to perform commercial interactions.  Claims 8 and 14 are essentially parallel to claims 1 and 2 in combination, and are therefore patent-eligible under 35 U.S.C. 101 on the same grounds.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Publication 2019/0279637) in view of Mohamed (U.S. Patent Application Publication 2020/0151707) and official notice.  Li discloses an electronic device which may be a smart watch (which is wearable) or a wearable device (paragraph 31); discloses that the electronic device may include computer readable medium which may include “a memory hierarchy built by one or more memory chips or storage modules like RAM, ROM, FLASH, magnetic, optical and/or thermal storage devices”, qualifying the medium as a memory device; discloses one or more processors which may run programs or sets of executable instructions stored in the medium for performing various functions and tasks, including placing an online purchase order, which means that the memory device can store instructions (paragraph 31); and discloses that a screen surface may be sensitive to touches, and that a touch screen may be used as a convenient tool for a user to enter input data and interact with a system (paragraph 31).  Li further discloses that a communication network to which the device may be connected can be wireless, and that the device may be connected to a network by wireless or other communication methods (paragraph 32), and that the device may carry a positioning sensor, which may be GPS [which would involve wireless communication], and that the device position may also be obtained by wireless triangulation methods (paragraph 37).  Hence, it would have been at least obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ earliest priority for the electronic device to comprise a wireless network interface, for the obvious advantage of enabling it to perform its disclosed functions.  Likewise, it would have been at least obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ earliest priority for the one or more processors to execute the instructions, wherein the instructions cause the one or more processors to present, via the touch sensitive display, a user interface to enable the wearable electronic device to perform operations, for such obvious advances as enabling purchasing (paragraphs 31, 61, 62, 90, and 93 of Li) and/or other desired operations to be carried out. 
Li does not disclose establishing a communication connection with a server of a cloud service provider via the wireless network interface, although Li does teach logging on to a website of a service center, so that a server at the service center takes action (paragraph 57); but Mohamed teaches a user device, which may be eyeglasses with appropriate computer hardware (e.g. GOOGLE GLASS®) or other types of wearable computing device (paragraph 28) accessing a server of a service provider, and transacting a purchase from the server without assistance from a companion device (paragraphs 39 and 41; Figure 1).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ earliest priority to enable the wearable electronic device to establish a communication connection with a server of a service provider via the wireless network interface; and to transact a purchase from the server without assistance from a companion device, for the obvious advantages of enabling a user to transact purchases from wherever he may be in possession of a wearable electronic device and able to communicate by wireless, without the need to carry along another, companion device.
Mohamed does not expressly teach a digital purchase, but the purchase can be regarded as digital in the sense that it involves computing devices and data transmission (presumably digital); furthermore, official notice is taken that digital purchases, in the sense of purchasing music downloads, software, or other digital products, are well known.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ earliest priority to transact a digital purchase from the server, for at least the obvious advantages of quickly obtaining a product from a remote vendor, and/or of obtaining digital products such as music downloads and software.   
Neither Li nor Mohamed expressly discloses establishing a communication connection with a server of a cloud service provider via the wireless network interface, although Figure 1 of Mohamed shows a network as a cloud, but official notice is taken that servers or service providers “in the cloud” (which may cover several shades of meaning) are well-known.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ earliest priority for the server to be a server of a cloud service provider, for such obvious advantages as obtaining a digital product from a seller with digital products stored remotely “in the cloud” for ready access or to economize on storage costs.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Mohamed, and official notice as applied to claim 1 above, and further in view of Medvinsky et al. (U.S. Patent 6,839,841).  Mohamed teaches generating and storing an encryption key pair, such as a public key and a private key (Abstract; paragraphs 15, 18, 21, 24, 26, 30, and 52).  Medvinsky expressly teaches a secure processor with a secure memory used to protect public/private key pairs (column 3, line 61, through column 4, line 2; Figure 2B).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ earliest priority for the wearable electronic device to comprise a secure memory to store a public/private key pair, the secure memory being included in a secure processor of the wearable electronic device, for at least the obvious advantage of keeping at least the private key secure, and for such obvious advantages, as taught by Mohamed, as encrypting records which a user can then decrypt with the private key, and securely retrieving data (paragraphs 15, 18, 21, 24, 26, 30, and 52).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Mohamed, and official notice as applied to claim 1 above, and further in view of Byléhn et al. (U.S. Patent Application Publication 2012/0210246).  Li does not disclose the operations of claim 5, but Byléhn teaches enabling a user to browse media items available for acquisition from a media store accessible via a network and therefore a network interface (Abstract; Figure 1; paragraphs 24, 26, and 29) (the “smart phone” of claim 24 implying the use of wireless communication, and therefore a wireless network interface); receiving a selection of an item presented via an interface (paragraph 29); and transacting a digital purchase to acquire the item selected via an interface (Abstract; Figure 1; paragraphs 24, 26, 29, and 33).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ earliest priority for the processors to present an interface via the touch-sensitive display to: enable a user to browse media items available for acquisition from a media store accessible via the wireless network interface; receive a selection of an item presented via the interface; and transact the digital purchase to acquire the item selected via the interface, for such obvious advantages as making the wearable electronic device useful to its possessors, and therefore likely to be bought, enabling users to acquire desired media content, and profiting from the sale of media items.    
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Mohamed, and official notice as applied to claim 1 above, and further in view of Nakhimov (U.S. Patent Application Publication 2014/0337621).  As per claim 6, Nakhimov teaches a wearable device with sensor(s) which may measure/monitor biological parameters such as body temperature, pule, and blood pressure, which may be used to monitor a user’s health status, and issue alerts if necessary (paragraphs 140-143).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ earliest priority for the wearable electronic device to include heart monitor and/or health sensor, for at least the stated advantage of issuing alerts if necessary, and the obvious advantage of summoning medical assistance quickly in the event of a heart attack or other health emergency.  
As per claim 7, Li discloses that the wearable electronic device includes at least a smartwatch device (paragraph 31). 

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Li et al. (U.S. Patent Application Publication 2019/0279637), discloses elements of claim 1, as set forth above, with other elements taught by Mohamed (U.S. Patent Application Publication 2020/0151707), or taken official notice of.  Li does not disclose presenting an interface via the touch-sensitive display to present a request for a passcode used to unlock the wearable electronic device; and to receive the passcode.  However, Robinson et al. (U.S. Patent Application Publication 2016/0337863) teaches that in order to unlock a mobile communication device, a user typically must enter an unlock password (paragraph 4).  Official notice is taken that it is well known to present a request for a passcode used to unlock a device; Examiner’s iPadAir is not wearable, but does have a touch-sensitive display, on which “Enter Passcode” is displayed when the cover of the iPadAir is removed.  Robinson further discloses requiring a that a simple password be validated locally to unlock a locally stored encryption key (paragraph 198).
Mehta et al. (U.S. Patent Application Publication 2017/0140146) teaches a password usable to unlock one or more keys (paragraph 124), and determining that a PIN corresponds to a valid PIN, and unlocking a key stored in a Trusted Platform Module, the key configured for use in decrypting information stored on a consumer device (paragraph 137).  Sykora et al. (U.S. Patent Application Publication 2017/0357967) teaches generating, with a private key of a public key pair, a digital signature, and providing the digital signature to a server system (paragraph 4), and teaches a user authenticating using a digital signature generated by the private key (paragraph 26), and based on a signature, authorizing payment for a requested purchase (paragraph 34; claim 18).  These prior art references correspond to limitations of claim 2, but do not teach the same passcode being used to unlock an electronic device and to unlock one or more keys that are securely stored on the electronic device.  Although no element of claims 1 and 2 is without precedent or analogy, the prior art references of record do not disclose, teach, or reasonably suggest modifying the disclosure of Li with the teachings of a substantial number of other references to arrive at the claimed electronic device as a whole.  
Furthermore, although claim 1 is rejected under 35 U.S.C. 101 as directed to an abstract idea, claim 2 has been analyzed for patent-eligibility under 35 U.S.C. 101, and found to be significantly more than an abstract idea, as set forth above in the analysis of the claims under 35 U.S.C. 101.

Claims 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Li et al. (U.S. Patent Application Publication 2019/0279637), discloses an electronic device which may be a smart watch (which is wearable) or a wearable device (paragraph 31); discloses that the electronic device may include a computer readable medium which may include “a memory hierarchy built by one or more memory chips or storage modules like RAM, ROM, FLASH, magnetic, optical and/or thermal storage devices”; discloses one or more processors which may run programs or sets of executable instructions stored in the medium for performing various functions and tasks, including placing an online purchase order, which means that the memory device can store instructions (paragraph 31); and discloses that a screen surface may be sensitive to touches, and that a touch screen may be used as a convenient tool for a user to enter input data and interact with a system (paragraph 31).  Li further discloses that a communication network to which the device may be connected can be wireless, and that the device may be connected to a network by wireless or other communication methods (paragraph 32), and that the device may carry a positioning sensor, which may be GPS [which would involve wireless communication], and that the device position may also be obtained by wireless triangulation methods (paragraph 37).  Li does not expressly disclose that the medium is a non-transitory machine readable medium storing instructions, but Mohamed (U.S. Patent Application Publication 2020/0151707) teaches logic encoded in a non-transitory computer readable medium (paragraph 79; see also claim 20 of Mohamed).
Li does not disclose establishing a communication connection with a server of a cloud service provider via the wireless network interface, although Li does teach logging on to a website of a service center, so that a server at the service center takes action (paragraph 57); but Mohamed teaches a user device, which may be eyeglasses with appropriate computer hardware (e.g. GOOGLE GLASS®) or other types of wearable computing device (paragraph 28) accessing a server of a service provider, and transacting a purchase from the server without assistance from a companion device (paragraphs 39 and 41; Figure 1). 
Mohamed does not expressly teach a digital purchase, but the purchase can be regarded as digital in the sense that it involves computing devices and data transmission (presumably digital); furthermore, digital purchases, in the sense of purchasing music downloads, software, or other digital products, are well known.  Neither Li nor Mohamed expressly discloses establishing a communication connection with a server of a cloud service provider via the wireless network interface, although Figure 1 of Mohamed shows a network as a cloud, but servers or service providers “in the cloud” (which may cover several shades of meaning) are well-known.
Li does not disclose presenting a request for a passcode used to unlock the wearable electronic device; and receiving the passcode.  However, Robinson et al. (U.S. Patent Application Publication 2016/0337863) teaches that in order to unlock a mobile communication device, a user typically must enter an unlock password (paragraph 4).  It is well known to present a request for a passcode used to unlock a device; Examiner’s iPadAir is not wearable, but does have a touch-sensitive display, on which “Enter Passcode” is displayed when the cover of the iPadAir is removed.  Robinson further discloses requiring a that a simple password be validated locally to unlock a locally stored encryption key (paragraph 198).
Mehta et al. (U.S. Patent Application Publication 2017/0140146) teaches a password usable to unlock one or more keys (paragraph 124), and determining that a PIN corresponds to a valid PIN, and unlocking a key stored in a Trusted Platform Module, the key configured for use in decrypting information stored on a consumer device (paragraph 137).  Sykora et al. (U.S. Patent Application Publication 2017/0357967) teaches generating, with a private key of a public key pair, a digital signature, and providing the digital signature to a server system (paragraph 4), and teaches a user authenticating using a digital signature generated by the private key (paragraph 26), and based on a signature, authorizing payment for a requested purchase (paragraph 34; claim 18).  These prior art references correspond to limitations of claim 8, but do not teach the same passcode being used to unlock an electronic device and to unlock one or more keys that are securely stored on the electronic device.  Although no element of claim 8 is without precedent or analogy, the prior art references of record do not disclose, teach, or reasonably suggest modifying the disclosure of Li with the teachings of a substantial number of other references to arrive at the claimed non-transitory machine-readable medium storing instructions as a whole.
Furthermore, although claim 1 is rejected under 35 U.S.C. 101 as directed to an abstract idea, claim 8 has been analyzed for patent-eligibility under 35 U.S.C. 101, and found to be significantly more than an abstract idea, as set forth above in the analysis of the claims under 35 U.S.C. 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Li et al. (U.S. Patent Application Publication 2019/0279637), discloses an electronic device which may be a smart watch (which is wearable) or a wearable device (paragraph 31); discloses that the electronic device may include a computer readable medium which may include “a memory hierarchy built by one or more memory chips or storage modules like RAM, ROM, FLASH, magnetic, optical and/or thermal storage devices”; discloses one or more processors which may run programs or sets of executable instructions stored in the medium for performing various functions and tasks, including placing an online purchase order, which means that the memory device can store instructions (paragraph 31); and discloses that a screen surface may be sensitive to touches, and that a touch screen may be used as a convenient tool for a user to enter input data and interact with a system (paragraph 31).  Li thus discloses a data processing system on a wearable electronic device.  Li further discloses that a communication network to which the device may be connected can be wireless, and that the device may be connected to a network by wireless or other communication methods (paragraph 32), and that the device may carry a positioning sensor, which may be GPS [which would involve wireless communication], and that the device position may also be obtained by wireless triangulation methods (paragraph 37).
Li does not disclose establishing a communication connection with a server of a cloud service provider via the wireless network interface, although Li does teach logging on to a website of a service center, so that a server at the service center takes action (paragraph 57); but Mohamed teaches a user device, which may be eyeglasses with appropriate computer hardware (e.g. GOOGLE GLASS®) or other types of wearable computing device (paragraph 28) accessing a server of a service provider, and transacting a purchase from the server without assistance from a companion device (paragraphs 39 and 41; Figure 1). 
Mohamed does not expressly teach a digital purchase, but the purchase can be regarded as digital in the sense that it involves computing devices and data transmission (presumably digital); furthermore, digital purchases, in the sense of purchasing music downloads, software, or other digital products, are well known.  Neither Li nor Mohamed expressly discloses establishing a communication connection with a server of a cloud service provider via the wireless network interface, although Figure 1 of Mohamed shows a network as a cloud, but servers or service providers “in the cloud” (which may cover several shades of meaning) are well-known.
Li does not disclose presenting a request for a passcode used to unlock the wearable electronic device; and receiving the passcode.  However, Robinson et al. (U.S. Patent Application Publication 2016/0337863) teaches that in order to unlock a mobile communication device, a user typically must enter an unlock password (paragraph 4).  It is well known to present a request for a passcode used to unlock a device; Examiner’s iPadAir is not wearable, but does have a touch-sensitive display, on which “Enter Passcode” is displayed when the cover of the iPadAir is removed.  Robinson further discloses requiring a that a simple password be validated locally to unlock a locally stored encryption key (paragraph 198).
Mehta et al. (U.S. Patent Application Publication 2017/0140146) teaches a password usable to unlock one or more keys (paragraph 124), and determining that a PIN corresponds to a valid PIN, and unlocking a key stored in a Trusted Platform Module, the key configured for use in decrypting information stored on a consumer device (paragraph 137).  Sykora et al. (U.S. Patent Application Publication 2017/0357967) teaches generating, with a private key of a public key pair, a digital signature, and providing the digital signature to a server system (paragraph 4), and teaches a user authenticating using a digital signature generated by the private key (paragraph 26), and based on a signature, authorizing payment for a requested purchase (paragraph 34; claim 18).  These prior art references correspond to limitations of claim 8, but do not teach the same passcode being used to unlock an electronic device and to unlock one or more keys that are securely stored on the electronic device.  Although no element of claim 8 is without precedent or analogy, the prior art references of record do not disclose, teach, or reasonably suggest modifying the disclosure of Li with the teachings of a substantial number of other references to arrive at the claimed data processing system on a wearable electronic device as a whole.
Furthermore, although claim 1 is rejected under 35 U.S.C. 101 as directed to an abstract idea, claim 14 has been analyzed for patent-eligibility under 35 U.S.C. 101, and found to be significantly more than an abstract idea, as set forth above in the analysis of the claims under 35 U.S.C. 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shahidzadeh et al. (U.S. Patent 9,530,027) disclose a device lock for transit.  Castinado et al. (U.S. Patent 9,554,274) disclose a system for authentication levels associated with a wearable device.  Robinson et al. (U.S. Patent 9,763,097) disclose a method for performing device security corrective actions based on loss of proximity to another device.  Mehta et al. (U.S. Patent 10,078,748) disclose unlock and recovery for encrypted devices.  Toumazou et al. (U.S. Patent 10,811,140) disclose secure set-up of a genetic related user account.  Li et al. (U.S. Patent 10,867,606) is the patent issued on the application previously published as U.S. Patent Application Publication 2019/0279637, and used a reference in rejecting claims 1 4, 5, 6, and 7 under 35 U.S.C. 103.  Yarbrough et al. (U.S. Patent 10,885,510) disclose facilitating payments using wearable devices.  Mohamed (U.S. Patent 11,176,539) is the patent issued on the application previously published as U.S. Patent Application Publication 2020/0151707, and used a reference in rejecting claims 1 4, 5, 6, and 7 under 35 U.S.C. 103.
Yarbrough et al. (U.S. Patent Application Publication 2015/0242837 disclose facilitating payments using wearable devices.  Bostick et al. (U.S. Patent Application Publication 2016/0070439) disclose electronic commerce using augmented reality glasses and a smart watch.  Singh (U.S. Patent Application Publication 2016/0078571) discloses a hotel room restaurant delivery system.  Shahidzadeh et al. (U.S. Patent Application Publication 2016/0224810) disclose a device lock for transit.  Robinson et al. (U.S. Patent Application Publication 2016/0337863) disclose a method for performing device security corrective actions based on loss of proximity to another device.  Mehta et al. (U.S. Patent Application Publication 2017/0140146) disclose unlock and recovery for encrypted devices.  Sykora et al. (U.S. Patent Application Publication 2017/0357967) disclose authentication using a secure circuit.  Stark (U.S. Patent Application Publication 2019/0325495) discloses systems and methods for direct e-commerce ordering from external websites (and note paragraphs 48 and 49 for cloud computing).  Toumazou et al. (U.S. Patent Application Publication 2020/0303076) secure set-up of a genetic related user account. 
MediaTek Inc. (EP 3 128 392 A1) (inventors Wang and Lee) discloses a method for adjusting the appearance of a wearable electronic device.
Weckler, “Samsung hoping hi-tech watches make market tick,” discloses Galaxy Gear smartwatches that can run online apps.  The anonymous article, “C Spire Launches Samsung Galaxy S® 5 on Its Network,” discloses, inter alia, a touchscreen smartphone with a built-in heart rate monitor.  The anonymous article, “Armani Exchange Launches First Ever Connected Wearables Line With New Hybrid Smartwatch Collection: Smartwatches Announced at 2017 Consumer Electronics Show,” discloses, inter alia, the launch of the first Armani Exchange touchscreen smartwatch.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	September 23, 2022